UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4398


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMAR ALI COVINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:07-cr-00302-BR-1)


Submitted:   January 27, 2011             Decided:   March 1, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              In    2008,    Jamar       Ali       Covington     pleaded    guilty    to

possession of a firearm after having previously been convicted

of a crime punishable by a term of imprisonment exceeding one

year,    in   violation      of    18   U.S.C.       § 922(g)(1)    (2006),     and   the

district      court     sentenced         him       to     twenty-seven     months     of

imprisonment       followed       by    three      years    of   supervised     release.

Subsequently, Covington pleaded guilty to violating the terms of

his     supervised     release,         and        the   court    sentenced     him   to

twenty-four        months   of     imprisonment.            Covington     now   appeals,

arguing that the revocation sentence is plainly unreasonable.

Finding no error, we affirm.

              This court reviews a sentence imposed as a result of a

supervised release violation to determine whether the sentence

was plainly unreasonable.                United States v. Crudup, 461 F.3d

433, 437 (4th Cir. 2006).               The first step in this analysis is a

determination of whether the sentence was unreasonable.                          Id. at

438.       This     court,        in    determining         reasonableness,     follows

generally the procedural and substantive considerations employed

in reviewing original sentences.                   Id.     On review, we will assume

a deferential appellate posture concerning issues of fact and

the exercise of discretion.              Id. at 439.

               Although a district court must consider the policy

statements in Chapter Seven of the sentencing guidelines along

                                               2
with the statutory requirements of 18 U.S.C. § 3583 (2006) and

18 U.S.C. § 3553(a) (2006), “‘the court ultimately has broad

discretion to revoke its previous sentence and impose a term of

imprisonment up to the statutory maximum.’”                      Crudup, 461 F.3d at

439 (quoting United States v. Lewis, 424 F.3d 239, 244 (2d Cir.

2005))    (internal     quotation     marks          omitted).           If    a    sentence

imposed    after   a    revocation    is       not    unreasonable,           we    will   not

proceed    to   the    second    prong     of    the     analysis        —    whether      the

sentence was plainly unreasonable.                   Crudup, 461 F.3d at 438-39.

We have thoroughly reviewed the record and conclude that the

sentence    imposed      by    the   district         court    is      reasonable,         and

therefore we have no need to consider whether the sentence is

plainly unreasonable.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions     are    adequately           presented      in    the       materials

before    the   court    and    argument       would     not     aid     the       decisional

process.

                                                                                     AFFIRMED




                                           3